IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                     August 10, 2016 Session

       DALE J. MONTPELIER, ET AL. v. HERBERT S. MONCIER, ET AL.

                       Appeal from the Circuit Court for Knox County
                        No. 3-554-15      Deborah C. Stevens, Judge
                          ___________________________________

                     No. E2016-00246-COA-R3-CV-FILED-JUNE 1, 2017
                          ___________________________________


This is a common law abuse of process case. The plaintiffs contend that the defendant
attorney abused otherwise lawful process without authorization and for an improper
purpose. The trial court dismissed this case as a matter of law for failure to state a claim
upon which relief can be granted pursuant to Rule 12.02(6). We affirm.

           Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court
                               Affirmed; Case Remanded


JOHN W. MCCLARTY, J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., joined, D. MICHAEL SWINEY, C.J., filed separate dissenting
opinion.

Dale J. Montpelier and Joseph F. Della-Rodolfa, Knoxville, Tennessee, appellants, pro
se.

Herbert S. Moncier, Knoxville, Tennessee, appellee, pro se.


                                             OPINION

                                        I. BACKGROUND

        This case1 arises from a contentious dispute over the ownership of a health care
facility, Brakebill Nursing Home, Inc. After their divorce in 1992, W. Lynn Brakebill2
and Jack F. Brakebill each owned 50 percent of the common stock of the facility. The
1
    Appellee’s motion to consider post-judgment facts, filed on February 1, 2017, is hereby granted.
2
    Now deceased.
record reveals a tense relationship existed between the two former spouses.         Mrs.
Brakebill was eventually diagnosed as mentally incompetent.

       According to Mr. Brakebill, in December 2011, W. Lynn Brakebill transferred all
of her 255 shares of the nursing home to her grandchildren. Shortly thereafter, in
February 2012, she allegedly transferred 205 shares of the same stock to her daughter and
25 shares of the same stock to her daughter’s husband. W. Lynn Brakebill responded that
the purported transfers lacked any intent to actually transfer ownership because she
lacked legal capacity.

        The defendant/appellee in the instant case, attorney Herbert S. Moncier,
represented W. Lynn Brakebill in In re Criminal Contempt of Court: Jack F. Brakebill,
Knox County Chancery Court, No. 156011-1 (the “Contempt Case”). Moncier further
filed four other Knox County Circuit Court lawsuits against Jack F. Brakebill on behalf
of clients (“the Circuit Court Cases”). The plaintiffs/appellants in this case, attorneys
Dale J. Montpelier and Joseph F. Della-Rodolfa, (“Attorneys”) represent Mr. Brakebill.
The Circuit Court Cases were consolidated by the Knox County Circuit Court for
discovery purposes with the lead case as No. 2-65-14. Due to conflicts of interest,
Moncier subsequently withdrew from representation of James Wilkerson and J. Mitchell
Wilkerson (relatives of Mrs. Brakebill) in two cases and was replaced by attorney James
Stovall.

       On August 31, 2015, new counsel for the Wilkersons filed a “First Amended
Complaint” in case 2-65-14, in which a cause of action under federal law was alleged.
The following month, Jack F. Brakebill and Donna Brakebill (individually and as
trustee), as defendants in 2-65-14, removed the case to federal court. The notice of
removal was signed and filed by Montpelier as counsel for Jack and Donna Brakebill.
The notice of removal stated:

                [S]ince the other cases do not involve questions of Federal
                law, the Removing Defendants suggest that the court sever
                and remand Cases 2-73-14, 1-90-14, and 1-170-14 to the
                Circuit Court for Knox County, Tennessee, pursuant to 28
                U.S.C. 1441(c)(2).

       On September 30, 2015, Moncier served a Rule 11 motion on plaintiffs Montpelier
and Della-Rodolfa via electronic mail (“Rule 11 motion”) on behalf of defendant Beth
McCarter and W. Lynn Brakebill. The Rule 11 motion was served within 24 hours of
Moncier’s receipt by electronic mail of the Notice of Removal to U.S. District Court that
was filed in the state court. According to Attorneys, Moncier did not obtain the approval
of Beth McCarter3 to serve the Rule 11 motion.

3
    Now deceased.
                                           -2-
       Fifteen days earlier, on September 15, 2015, Melissa Mancini had been appointed
the permanent conservator for W. Lynn Brakebill in a Chancery Court case. According
to Attorneys, prior to Mancini receiving Letters of Conservatorship, Moncier filed a
“Motion to Join As Party Relator Conservator for W. Lynn Brakebill” in one of the
Circuit Court cases, and Mancini explicitly moved to intervene in that case on September
25, 2015. Attorneys assert that when the Rule 11 Motion was served on September 30,
2015, Mancini was not W. Lynn Brakebill’s qualified conservator and did not have
Letters of Conservatorship.

       On October 8, 2015, attorney Houston Havasy, Moncier’s associate, filed a motion
to remand in federal court on behalf of McCarter. In it, Havasy stated that, “The
removing defendants’ representation that the cases were consolidated for discovery and
motions is correct.” Attorneys note that despite the fact he knew the truth as stated by his
associate acting as his alter ego, Moncier has taken no action to correct his false
statement in the Rule 11 Motion.

                                         Rule 11

       Rule 11.03(1)(a) of the Tennessee Rules of Civil Procedure states:

              (1) How Initiated.
              (a) By Motion. A motion for sanctions under this rule shall
              be made separately from other motions or requests and shall
              describe the specific conduct alleged to violate subdivision
              11.02. It shall be served as provided in Rule 5, but shall not
              be filed with or presented to the court unless, within 21 days
              after service of the motion (or such other period as the court
              may prescribe), the challenged paper, claim, defense,
              contention, allegation, or denial is not withdrawn or
              appropriately corrected. If warranted, the court may award to
              the party prevailing on the motion the reasonable expenses
              and attorney’s fees incurred in presenting or opposing the
              motion. Absent exceptional circumstances, a law firm shall
              be held jointly responsible for violations committed by its
              partners, associates, and employees.

(Emphasis added.).

       Attorneys contend that Moncier litigates cases by (a) serving overly broad
oppressive discovery requests and subpoenas, (b) routinely lying in written pleadings and
in oral statements to courts, (c) creating bases to disqualify his opposing counsel,
including suing them personally, and (d) serving his adversaries with voluminous ad
                                         -3-
terrorem sanctions motions such as contempt of court, discovery sanctions, and Rule 11
motions. They assert that this custom and practice of Moncier, particularly using Rule 11
for the improper purpose of avoiding the American Rule on attorney fees, coupled with
his refusal to file the Rule 11 motions until he first determines how the underlying
“offending” pleading is decided, is an intentional abuse of process.4 By waiting until he
determines if his Rule 11 motions even have merit, Moncier never faces any risk of
having to pay attorney fees because he never triggers the reverse loser pays attorney fee
provision in Rule 11.03(1)(a) for frivolous motions. That open-ended threat of obtaining
money from his adversaries and their attorneys unless they withdraw facts and claims
remains throughout his lawsuits. Attorneys contend that their complaint sufficiently
alleges that Moncier has primarily sought to increase the burden and expense of litigation
to Attorneys and used process for purposes other than would be proper “in the regular
prosecution of the charge.”

       Attorneys further aver that Moncier’s service of multiple Rule 11 motions on
behalf of himself personally in the Contempt Case, a case in which he is not a party, was
an improper act designed for the improper purpose of enriching himself. They assert that
the serving of sanctions motions on behalf of himself as a non-party demonstrates that the
motions were not designed to be a standard case of advocacy by an interlocutor acting as
an advocate, but, rather, a bid by Moncier to obtain money for himself personally if
Attorneys did not submit to his threats and give his client a material benefit of a waived
defense to the charges. Attorneys note that Moncier has openly admitted that his actions
are for the purpose of “fee shifting,” as he admitted in writing in the Contempt Case on
February 22, 2013, that his purpose in serving Rule 11 motions is “fee shifting where
pleadings do not comply with a provision of the rule.”

        According to Attorneys, Moncier has served an excessive number of sanctions
motions, including one on their co-counsel who was not even counsel on the particular
case and did not sign the pleading on which Moncier served a Rule 11 motion. He has
since served numerous other contempt, Rule 11 motions, and discovery sanctions
motions. Attorneys note that Moncier further engages in a “cut and paste” Rule 11
motion practice. For example, the same multiple grammatical errors are made throughout
multiple Rule 11 motions he served in the Contempt Case; each of three Rule 11 motions
imbedded in motion responses that he served on October 11, 2013, contain an identical
string of nine grammatical errors copied verbatim between them. Attorneys assert that
these errors support their contention that Moncier’s Rule 11 motions are designed to
threaten rather than serve as carefully considered motions designed to seek legitimate
relief.

       Attorneys also contend that the Rule 11 motion was served in the state cases that

4
  Moncier notified this court on February 1, 2017, in his motion to consider post-judgment facts,
that he had filed the Rule 11 at issue with the state trial court.
                                              -4-
had already been removed to federal court and after Moncier had received actual notice
of the removal. The state Rule 11 motion was served with respect to a notice that was
filed in state court. Only the actual removal could have been for an improper purpose, for
which, Attorneys argue, Moncier’s only remedy would be to file a Rule 11 motion under
the Federal Rules of Civil Procedure. Moncier’s Rule 11 motion states: “Dale J.
Montpelier is responsible for Rule 11.03(1)(a) sanctions as . . . having filed the Notice of
Removal . . . in United States District Court.” Attorneys contend that this statement is an
admission that the Rule 11 motion was actually served for an alleged violation of the
federal version of Rule 11. Moncier did not, in fact, serve the Rule 11 motion alleging a
violation of the federal version of Rule 11 in federal court, the proper forum, because he
remains disbarred in that court and cannot practice law there. Moncier’s Rule 11 motion
further notes: “The filing of the Notice of Removal was for a purpose to harass, delay and
to create unnecessary legal expense to W. Lynn Brakebill and Beth McCarter in cases 2-
73-14, 1-90-14, and 1-170-14.” Attorneys assert that neither W. Lynn Brakebill nor
McCarter were parties to case 1-170-14, however, and they had no legitimate basis to
serve a Rule 11 motion with respect to that case.

       Additionally, Moncier’s Rule 11 motion states: “Dale J. Montpelier is responsible
for Rule 11.03(1)(a) sanctions as being a party in case 1-90-14 . . . .” In fact, the removal
notice signed by plaintiff Della-Rodolfa and filed in Knox County Circuit Court was
expressly done for Jack Brakebill and Donna Brakebill. Further, Montpelier did not sign
the notice; thus, he would have no Rule 11 exposure for the notice filed in state court as a
matter of law. Moncier’s Rule 11 motion also provides: “Dale J. Montpelier is
responsible for Rule 11.03(1)(a) sanctions . . . as having acted in joint concert with
Joseph F. Della-Rodolfa signing the Notice of Removal.” Attorneys assert that there is
no such thing as Rule 11 liability for someone acting in “joint concert” in a violation of
Rule 11 by any reading of the rule. Attorneys argue Moncier’s statement was an attempt
to improperly extort compliance with his demand that the Notice of Removal be
“withdrawn” or “corrected.”

       As to Moncier’s contention, “There exists no legal basis as required by Rule
11.02(2) or factual basis as required by Rule 11.02(3) for the statement made in the
Notice that 2-73-14, 1-90-14 and 1-170-14 had been consolidated with 2-65-14,”
Attorneys note that Moncier himself set forth in the caption of his Rule 11 motion that
case 2-65-14 was “Consolidated for discovery and pre-trial motions with Knox County
case numbers: 2-73-14, 1-90-14, and 1-170-14.” Moreover, the Knox County Circuit
Court consolidation order, filed with the Notice of Removal specifically stated that:

              By agreement of the parties and for good cause shown, it is
              hereby ORDERED that the Court consolidates all of the cases
              referenced above for motion and discovery practice, subject
              to further order of the Court.

                                            -5-
Two of the parties who agreed, through their attorney Moncier, were McCarter and W.
Lynn Brakebill.

       Attorneys argue that Moncier used the Rule 11 filings in state court for purposes
of coercion, as it was the notice of removal filed in federal court that would require action
to remand the cases to state court if, in fact, the consolidated cases were removed. By
using a state court to serve an otherwise federally-based Rule 11 motion, Attorneys aver
that Moncier employed an otherwise lawful process of a state court specifically and
primarily to extort a result to which he is not entitled and not in furtherance of a
legitimate or reasonably justifiable purpose. They further contend that Moncier used
Rule 11 as an extortion device to compel Attorneys to “un-remove” the state case, an
improper purpose. Because Moncier could not represent McCarter or W. Lynn Brakebill
in federal court because he cannot practice there, Attorneys claim that Moncier’s demand
for “un-removal” was, in part, for the improper purpose of being able to continue
generating attorneys’ fees for himself. If Attorneys should fail to acquiesce to the
demand and “un-remove” the cases to the detriment of their clients within 21 days, the
penalty, accordingly to Moncier’s Rule 11 motion, was for Attorneys to have to pay him
money. Attorneys aver that another improper motive for Moncier’s Rule 11 motion was
revenge on adversary counsel for the proper removal of the lead case that specifically
raised a claim under federal law.

       Moncier argues that before a Rule 11.03(1)(a) motion is actually filed with the
court, there is no risk to either party; only if the motion is filed after twenty-one days
does the court have authority to award to the party prevailing on the motion the
reasonable expenses and attorney fees incurred in presenting or opposing the motion. He
contends that a Rule 11.03(1)(a) safe harbor motion served but unfiled is not process
within the meaning of state statutes or Rule 4 of the Tennessee Rules of Civil Procedure.
Thus, in this case, Moncier asserts that Attorneys fail to state a claim upon which relief
can be granted.

                                    Trial Court Ruling

       The trial court dismissed this case based on its unique facts, specifically that a
claim for abuse of process cannot lie because Moncier did not file the Rule 11 motion
with the court:

              I think, one, that the caselaw does not permit an abuse of
              process case on an unserved [sic] motion. I think Rule 11
              contemplates that a motion will be served on the other side to
              give them an opportunity to make a determination of whether
              or not they believe their pleading is in good faith and they’re
              willing to stand on it and, if not, to correct that. I don’t think
              that creates a cause of action in and of itself.
                                             -6-
            I think when [the] legislature added the provisions to Rule 11
            that, I guess, put some more teeth into what Rule 11 permitted
            and didn’t permit, it really contemplated that there would be a
            sanction through the court system and not any other kind of
            sanction.

            And Mr. Montpelier, I understand your concern in this
            particular case where you are faced with Rule 11 motions that
            have been filed, but not served –

                                         ***

            I’m sorry. Served on you, but not filed with the Court. And
            Mr. Moncier’s position that until the Court rules – until the
            actual Court involved in the action rules on the underlying
            matter, he’s not in a position to file his Rule 11 motion,
            leaving you in somewhat of a limbo state, but I don’t think
            that that state creates a reason for this Court to create a new
            and separate cause of action for abuse of process and/or for
            civil extortion.

            And so I think that until the – as you all have indicated,
            until the Court of Appeals indicates that that is or the
            Supreme Court indicates that that is a cause of action, I’m
            going to choose not to jump into this fray, and I think there is
            a good legal basis for me not to do so, given the current state
            of the law.

(Emphasis added.).

                                     II. ISSUES

      The issues on appeal by Attorneys are as follows:

            A. Did the trial court err in dismissing the case based on a
            finding that abuse of process cannot exist under the facts of
            the case.

            B. In the alternative, did the trial court err by not allowing
            the case to proceed under the alternative claim for civil
            extortion.

                                         -7-
Moncier argues that the appeal is frivolous.
                           III. STANDARD OF REVIEW

        This case was dismissed as a matter of law for failure to state a claim upon which
relief can be granted pursuant to Rule 12.02(6) of the Tennessee Rules of Civil
Procedure. A Rule 12.02(6) motion is the appropriate procedure for testing the legal
sufficiency of the allegations contained in the complaint rather than the strength of the
plaintiff’s proof. Webb v. Nashville Area Habitat of Humanity, Inc., 346 S.W.3d 422,
426 (Tenn. 2011). A motion to dismiss under Rule 12.02(6) “admits the truth of all the
relevant and material allegations contained in the complaint.” Ellithorpe v. Weismark,
479 S.W.3d 818, 824 (Tenn. 2015). We “must construe the complaint in favor of the
plaintiff, accept the allegations of fact as true, and deny the motion unless it appears that
the plaintiff can establish no facts supporting the claim that would warrant relief.” See,
e.g., Doe v. Sundquist, 2 S.W.3d 919, 922 (Tenn. 1999). As to the law, the legal
conclusions of the trial court are reviewed de novo without any presumption of
correctness. Trau-Med of Am., Inc. v. Allstate Ins., 71 S.W.3d 691 (Tenn. 2002).


                                    IV. DISCUSSION

                                     Abuse of Process

        Abuse of process “only deals with perversions of the tools of litigation occurring
after a lawsuit has commenced.” See Batten v. Abrams, 626 P.2d 984, 990-91 (Wash. Ct.
App. 1981). Under Tennessee law, an action for abuse of process lies for the use of legal
process to obtain a result that it was not intended to effect, for a wrongful purpose.
Donaldson v. Donaldson, 557 S.W.2d 60 (Tenn. 1977). “[A] plaintiff must allege that
the defendant employed a specified legal process for a purpose for which it was not
designed in order to compel a party to do something that it could not be compelled to do
by the use of that process.” In re Prince, 414 B.R. 285, 294 (M.D. Tenn. Bkrcy. 2009).
In Tennessee, to state a claim for abuse of process, two elements must be alleged:

              (1) the existence of an ulterior motive; and (2) an act in the
              use of process other than such as would be proper in the
              regular prosecution of the charge.

Givens v. Milikin, 75 S.W.3d 383, 400 (Tenn. 2002) (internal quotations omitted); Bell ex
rel. Snyder v. Icard, 986 S.W.2d 550, 555 (Tenn. 1999). “The improper purpose usually
takes the form of coercion to obtain a collateral advantage, not properly involved in the
proceeding itself, such as the surrender of property or the payment of money, by the use
of the process as a threat or a club.” Bell, 986 S.W.2d at 555 (internal quotations
omitted).

                                            -8-
       “If the action is confined to its regular and legitimate function in relation to the
cause of action stated in the complaint[,] there is no abuse, even if the plaintiff had an
ulterior motive in bringing the action . . . .” Matthew Spohn, “Combating Bad-Faith
Litigation Tactics With Claims for Abuse of Process, 38 Dec. Colo. Law. 31 (Dec. 2009)
at 32. An action of abuse of process provides a remedy for a claim arising when a legal
procedure, although set in motion in proper form, has been perverted to accomplish an
ulterior or wrongful purpose for which it was not designed. Labonte v. National Grange
Mut. Ins. Co., 810 A.2d 250, 254 (R.I. 2002).

        In 2012, this court ruled “that the mere filing of a motion or document by a party
is not automatically considered process within the context of a claim for abuse of
process.” Blalock v. Preston Law Group, P.C., No. M2011-00351-COA-R3-CV, 2012
WL 4503187, at *4 (Tenn. Ct. App. Sept. 28, 2012) (citing Rentea v. Rose, M2006-
02076-COA-R3-CV, 2008 WL 1850911, at *4 (Tenn. Ct. App. Apr. 25, 2008)). In
Rentea, the court, citing 1 Am. Jr. 2d Abuse of Process § 2 (2003), defined process as that
which emanates from or rests upon court authority constituting a demand of action or
restraint.

       A claim for abuse of process “normally rests on some writ, order, or command of
the court in the course of a judicial proceeding.” Blalock, 2012 WL 4503187, at *4
(quoting Merritt-Chapman & Scott Corp. v. Elgin Coal, Inc., 385 F. Supp. 17, 21 (E.D.
Tenn. 1972)). “Such a claim, therefore, refers to times when the authority of the court is
used for some improper purpose. Id. (citing Rentea, 2008 WL 1850911 at *4). The
Blalock court noted that “[m]any kinds of process can lend themselves to misuse,
including attachment, execution, garnishment, sequestration proceedings, arrest of the
person and criminal prosecution.” Prosser and Keeton on Torts (5th ed. 1984), Ch. 21,
Abuse of Process §121.” Id. at *4. “The gist of the tort of abuse of process is the misuse
of the court’s power.” 1 Am. Jur. 2d §5 (1994).

       Other states have defined “process” more broadly. For example, in Nienstedt v.
Wetzel, 651 P.2d 876, 880-81 (Ariz. Ct. App. 1982), the appellate court considered as
“process” for abuse of process purposes “the noticing of depositions, the entry of
defaults, and the utilization of various motions such as motions to compel production, for
protective orders, for change of judge, for sanctions and for continuances.”

       In Givens v. Mullikin, 75 S.W.3d 383, 402 (Tenn. 2002), the Tennessee Supreme
Court ruled that a claim for abuse of process was made out by a law firm’s use of
discovery subpoenas, depositions, and interrogatories “for the improper purposes of (1)
harassing the Plaintiff; and (2) causing the Plaintiff to incur unnecessary expense to
defend against its discovery schemes; [and] (3) weakening the Plaintiff’s resolve to
pursue the suit to the extent that she will abandon it.” Id. The Court held: “In this case,
we conclude that the Plaintiff’s complaint states a claim for abuse of process in the
Richardson Firm’s use of discovery subpoenas, depositions, and interrogatories.” The
                                             -9-
Court further stated as follows:

              The test as to whether process has been abused is “whether
              the process has been used to accomplish some end which is
              without the regular purview of the process, or which compels
              the party against whom it is used to do some collateral thing
              which he could not legally and regularly be compelled to do.”
              In its most basic sense, therefore, an action for abuse of
              process is intended to prevent parties from using litigation to
              pursue objectives other than those claimed in the suit, such as
              using a court’s process as a weapon “to compel [another
              party] . . . to take some action or refrain from it.” It is the use
              of process to obtain this “collateral goal” – a result that the
              process itself was not intended to obtain – that is the very
              heart of this tort. The essential question to be answered . . . is
              whether the use of process to discourage the other party from
              continuing the litigation is a sufficiently “collateral goal” to
              give rise to tort liability.

Givens, 75 S.W.3d at 400-401 (internal citations omitted). The Court noted that “no
claim of abuse will be heard if process is used for its lawful purpose, even though it is
accompanied with an incidental spiteful motive or awareness that the use of process will
result in increased burdens and expenses to the other party,” but “a different case is
presented when the primary purpose of using the court’s process is for spite or other
ulterior motive.” Id. at 401. The Court stated that when counsel’s actions “are used with
the specific and malicious intent to weaken the resolve of the other party, then one may
rightfully claim that the procedures are being used ‘to accomplish some end which is
without the regular purview of the process.’” Id. at 402. The Givens Court adopted the
following test when abuse of process may lie:

              [W]hen (1) the party who employs the process of a court
              specifically and primarily intends to increase the burden and
              expense of litigation to the other side; and (2) the use of that
              process cannot otherwise be said to be for the “legitimate or
              reasonably justifiable purposes of advancing [the party’s]
              interests in the ongoing litigation.”

Id. Our supreme court, therefore, has perhaps signaled flexibility in defining what
constitutes process.

      Attorneys’ complaint reveals, inter alia, the following allegations to support their
abuse of process claim:

                                            - 10 -
1) The Rule 11 motion was served with respect to a notice
that was filed in state court, which filing was mandated by
law and thus could not have been done for an improper
purpose. Only the actual removal could have been for an
improper purpose, for which Moncier’s only remedy would
be to file a Rule 11 motion under the Federal Rules of Civil
Procedure;

2) Moncier did not file the Rule 11 motion in the proper
forum – he filed it in an improper forum to seek the result that
he cannot seek in the proper forum because of his disbarment
in federal court;

3) Moncier served the Rule 11 motion in state cases that had
already been removed to federal court after he had received
actual notice of the removal;

4) Moncier intentionally set forth in the Rule 11 motion the
false statement of material fact that “There exists no legal
basis as required by Rule 11.02(2) or factual basis as required
by Rule 11.02(3) for the statement made in the Notice that 2-
73-14, 1-90-14-and 1-170-14 had been consolidated with 2-
65-14” in order to concoct the entire premise on which the
motion is based.

5) Moncier did not obtain the approval of Beth McCarter to
serve the Rule 11 motion;

6) Mancini was not W. Lynn Brakebill’s qualified
conservator/did not have Letters of Conservatorship when the
Rule 11 was served;

7) Neither W. Lynn Brakebill nor McCarter were parties to
case 1-170-14 and had no legitimate basis to serve a Rule 11
motion with respect to that case;

8) Moncier “had no client” with respect to W. Lynn Brakebill
at the time he served the Rule 11 motion as her legal rights
had already been removed from her and she did not have a
qualified conservator;

9) Moncier’s Rule 11 motion asserted damages to W. Lynn
Brakebill and McCarter in case 1-170-14 when they were not
                           - 11 -
                parties to that case;

                10) Moncier’s Rule 11 motion asserted that Montpelier was
                responsible for sanctions in a case Montpelier did not sign the
                removal notice and in which he would have no Rule 11
                exposure.

Presuming, as we must, that all of the factual allegations in Attorneys’ complaint are true,
and allowing them the benefit of all reasonable inferences, Attorneys arguably met the
pleading requirement that Moncier had an ulterior motive. However, we must find that
there was no use of process sufficient to sustain the cause of action. As noted in Rentea,
“[i]t is not simply that any form of legal process . . . is automatically considered process
in the context of a claim for abuse of process.” The Rentea Court required that “[w]ithin
the context of tortious abuse of process, process refers to times when the authority of the
court is used.” Id., 2008 WL 1850911 at *4. See Jones ex rel. Adams v. Shelby Cnty,
Tenn., No. 02-2560-D, 2003 WL 23924841, at *2 (W.D. Tenn. Sept. 19, 2003). Here, we
find no such improper use of the court’s authority5. We therefore conclude that the
complaint fails to state a cause of action for abuse of process. We likewise do not find a
viable claim for civil extortion. Moncier’s claim that the appeal is frivolous lacks merit.


                                         V. CONCLUSION

        The trial court’s dismissal of the case is affirmed. The matter is remanded to the
trial court, pursuant to applicable law, for collection of costs assessed below. Costs of
this appeal are taxed to appellants Dale J. Montpelier and Joseph F. Della-Rodolfa.


                                                           _________________________________
                                                           JOHN W. MCCLARTY, JUDGE




        5
          Not before this Court at this time is the question of whether or not Moncier’s alleged procedure
of serving a Rule 11 motion on opposing counsel but not filing it, if at all, as stated by the Trial Court,
“until the actual Court involved in the action rules on the underlying matter. . .” complies with Rule 11.
Whether Rule 11 allows this procedure to be followed which in effect removes or at least greatly lessens
the possibility as provided by Rule 11 for the party opposing an unsuccessful Rule 11 motion to have
attorney fees and reasonable expenses awarded against the movant is a question that must wait for another
day.

                                                  - 12 -